ACCEPTED
                                                                                                12-15-00128-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                           8/18/2015 3:05:40 PM
                                                                                                  CATHY LUSK
                                                                                                         CLERK

Beverly D. Melontree
Attorney at Law
                                                       213 S. Fenton Avenue FILED IN
                                                       Tyler, Texas 75702
                                                                       12th COURT OF APPEALS
                                                                            TYLER, TEXAS
                                                       Telephone: 713.480.2674
                                                                    903-372-6193
                                                                       8/18/2015 3:05:40 PM
                                                       Facsimile: 903.747.3760
                                                       Bmelontree@icloud.comCATHY S. LUSK
                                                                                Clerk


                                         August 18, 2015

Ms. Katrina McClenny
Chief Deputy Clerk
12th Court of Appeals
1517 West Front Street
Tyler, Texas 75702

       Re:    Cause No.: 12 15 00128 CR; Robert Lafayette Walker v. The State of
                                 -   -       -



              Texas; In the 12th Court of Appeals; Smith County, Texas.


Dear Ms. McClenny:

       Please find enclosed the following in the above-referenced case number:

              (1)     Motion for Leave to File Appellant's Brief Late;
              (2)     Order; and
              (3)     Attorney's Affidavit

        If you have any questions regarding the contents of this correspondence, then feel
free to contact me at 713-480-2674. I look forward to hearing from you.

                                                       Very ruly you/ s,


                                                       Beverl P . Melontree

cc:    Mr. Robert Walker
       3109 Rolling Hill Drive
       Tyler, Texas 75702

       Mr. Michael J. West